Thompson, J.
This case was consolidated with Village of Petersburg v. Carey, ante, p. 601, for briefing and hearing. However, the briefs filed do not allege a single error which challenges the judgment against Carey. W. J. Donahue appeared for him in the trial court, and in this court only so far as to file the prsecipe and to join in the consolidation. Notwithstanding the lack of compliance on the part of Carey with the rules of this court, as consolidation was permitted, without making this a precedent to justify such conduct in the future, we have considered the case to the extent of examining the record in its entirety, including the petition and the demurrer lodged thereto. It is our conclusion that the petition stated facts sufficient to resist the demurrer; that the district court’s final determination is warranted by the record; and that the personal judgment rendered against John J. Carey, appellant, for the sum of $9,789.02, with interest thereon from January 1, 1928, together with costs of suit, is right, and it is in all things
Affiemed.